Citation Nr: 0115015	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
syndrome with degenerative disc disease, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In June 2000, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

This decision will address the increased rating issue.  The 
TDIU issue will be remanded to the RO for additional 
development.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's service-connected low back syndrome with 
degenerative disc disease more nearly approximates pronounced 
symptoms.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent for low back syndrome 
with degenerative disc disease have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, Diagnostic Code 5293 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  In addition, the 
veteran has been examined by VA in conjunction with his 
claim, and copies of the reports associated with the file.  
The Board has also remanded the claim to the RO for further 
development.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  


The Evidence

Service connection was granted for a low back disability in 
May 1994, and a 20 percent evaluation was assigned under 
Diagnostic Code 5293.  This was based on service medical 
records which showed that the veteran was treated for low 
back pain during service and was ultimately discharged for a 
low back disorder with degenerative disc disease.  The RO 
also reviewed a January 1994 VA examination report which 
indicated that the veteran was unemployed.  The report showed 
forward flexion of the lumbar spine to 85 degrees; backward 
extension to 35 degrees; lateral flexion to 35 degrees with 
pain on the right; and bilateral rotation to 35 degrees.  X-
rays were normal.  The diagnosis was, low back syndrome.  

On VA examination in October 1997, it was noted that the 
veteran was employed as a postal carrier and had been for the 
past three years.  The veteran complained of low back pain 
which was progressively worsening.  He reported that the pain 
radiated into the right buttock, and occasionally the right 
thigh.  He denied weakness as well as bowel or bladder 
incontinence.  He reported having numbness on the posterior 
aspect of the right thigh into the right calf and the sole of 
the right foot.  It was stated that the veteran's job 
activities required him to spend 80 percent of his job 
walking and 20 percent of his job riding in a vehicle.  He 
reported pain on the job with bending, twisting and lifting.  
He reported that after walking one mile on his route he had 
to stop and rub out the pain in his right buttock.  He 
indicated that he did not do yard work.  Examination showed 
no limp, and the ability to ambulate on tiptoes and heels.  
The lumbar spine showed normal lordosis.  There was 
tenderness throughout the lumbar vertebrae.  Flexion was to 
80 degrees; extension was to 20 degrees; lateral flexion was 
to 25 degrees bilaterally; and rotation was to 35 degrees, 
bilaterally.  Pain was noted at the extremes of motion.  
There was decreased sensation to fine touch and pinprick over 
the lateral aspect of the right thigh and right calf.  Motor 
strength was 5+/5+ and symmetrical in the lower extremities.  
Reflexes were 1+ and symmetrical in the Achilles and patellar 
regions.  Straight leg raises on the right caused pain 
radiating into the right thigh at approximately 50 degrees.  
The examiner stated that the veteran had back pain which 
limited his functional ability, particularly in his capacity 
as a postal worker.  The diagnosis was, degenerative disc 
disease of the lumbar spine.  

In October 1997, the RO increased the veteran's rating to 40 
percent under Diagnostic Code 5293.  VA outpatient treatment 
records dated in 1998 showed treatment for low back pain and 
noted that a January 1998 MRI showed a small L4-5 bulge.  

The veteran was examined by VA in March 1999.  A history was 
taken.  It was noted that he began working for the post 
office as a mail carrier in 1994.  He noted that his back 
caused a great deal of pain and that he had to be off many 
times during his 50-month employment.  He currently reported 
pain and back discomfort with driving a car for 45 to 60 
minutes.  He noted that he was limited from sports and 
athletic activities and that back pain affected his sex life.  
The examiner noted that the veteran had pain which limited 
his functional ability as well as excess fatigability and 
coordination with pain on movement.  On examination, minimal 
tenderness to palpation was reported over the L1 and L2.  It 
was stated that motor and sensory function of both lower 
extremities was within normal limits.  Flexion was to 50 
degrees; extension was to 35 degrees; lateral movement was to 
40 degrees on the right and left; and rotation was to 75 
degrees, bilaterally.  X-rays were normal.  The diagnosis 
was, chronic lumbar strain.  

Private medical records dated in the early 1990's were 
received by the RO in October 2000.  They show that the 
veteran had complaints of back pain.  In a November 1993 
letter, a private examiner noted that the veteran should 
discontinue working at an electroplating business due to his 
back condition.  In an August 1994 statement the same 
examiner reported that the veteran was capable of full-time 
regular duty at the post office.  

On VA neurological examination in November 2000, the veteran 
reported being bothered with back pain progressively over the 
years.  He complained of persistent pain about 80% of the 
time, which radiated into the right buttock and occasionally 
in the right posterior thigh.  He reported that he was 
currently working for the Post Office and was employed as a 
mail carrier, and that after walking on his route delivering 
mail, he would stop and rub the pain out of his back from his 
right buttock.  He noted that he did not do yard work or 
shovel of snow.

In addition, he stated that currently, in his job, he sits 
and feeds mail boxes from a car.  He reported that this was 
in a rural route.  He stated that he tolerated this much 
better.  It was reported that three or four times a month, 
his back went out on him and he had to take Tylenol for this.  
He stated that this plus resting his back would usually 
resolve the pain.

The veteran stated that he could not sit for a great length 
of time due to his back pain.  On examination, it was noted 
that he was tender in the left chest because he believed that 
he injured his rib cage in a hard fall against some boards 
two days prior.  Examination of the back revealed that he 
could stand on his toes and heels well.  He could do deep 
knee bends well.  It was stated that he had limitation of 
motion because of the acute injury to his rib cage, which was 
unusual for him.  Deep tendon reflexes in lower extremities 
were equal and active.  There were no toe signs.  The 
strength in the quadriceps and the plantar and dorsiflexions 
of the feet were normal.  Cerebellar testing was normal.

On MRI scan, the veteran had bilateral facet disease with a 
patent central canal and neural foramina bilaterally at LS-
Sl.  At L4-L5, there was a broad based disk bulge which 
effaced the ventral aspect of the thecal sac with no evidence 
of cord or nerve root compression.  The central canal was 
patent, and the neural foramina were patent bilaterally.  
There was facet disease bilaterally at this level.  

The examiner opined that the veteran was not a candidate for 
operative intervention on his low back.  Rather, exercise was 
recommended, and Tylenol as need be for the acute episodes of 
back pain.  

The veteran underwent a VA orthopedic examination in December 
2000.  It was noted that he took Methocarbamol and Tylenol 3 
for his pain, which was almost constant in his back.  It was 
noted that his last X-rays, taken in April 2000, were 
essentially negative.  It was reported that he was unable to 
do any lifting at all, and his spine showed severe limitation 
of motion that was partly due to the fact that he had had a 
rib injury recently.  He could flex to 30 degrees, extend to 
10 degrees, lateral flex to 15/15 degrees, and rotated to 
20/20 degrees.  The examiner was not able to elicit any deep 
tendon reflexes in his knees or ankles, even with 
augmentation.  It was noted that his symptoms consisted of 
back pain radiating down his right leg.  He stated that he 
could not lift or run and that he had a lot of trouble every 
time his back went out.  It was stated that the veteran had 
pain which limited his functional ability, and that he had 
marked limitation of motion and pain on movement.  The 
diagnosis was, L4-5 degenerative joint disease with a bulging 
disk.  It was opined that surgery might help the veteran.  It 
was stated that such a young man should not go through life 
with continual back pain.  The final diagnosis was, 
degenerative joint disease, lumbosacral spine.  


Discussion

The veteran's low back syndrome with degenerative disc 
disease is currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Code 5293.  Under this code, an 
intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  

Medical records show that low back pain with radiation down 
the right lower extremity has been a common and consistent 
complaint of the veteran for several years.  While in 1997, 
the record shows that the veteran had motor strength of 5/5, 
he also was noted to have a decrease in sensation to touch 
and pinprick.  On the most recent VA neurological examination 
report, the veteran complained of pain 80 percent of the 
time, and stated that he could not sit for any length of time 
due to pain.  He stated that his back went out several times 
a month.  

The veteran's overall disability picture demonstrates that 
his symptoms more nearly approximate findings for 
intervertebral disc syndrome, which is pronounced in degree.  
The evidence shows persistent symptoms compatible with 
sciatic neuropathy with characteristic pain, with little 
intermittent relief, associated with the disc syndrome.  
Medical records show the veteran's complaints of constant low 
back pain and numbness.  The continuing evidence of pain, and 
assertions of flare-ups of back pain point to an overall 
disability picture that suggests symptomatology that more 
nearly approximates pronounced intervertebral disc syndrome 
with recurring attacks and intermittent relief.  Utilizing a 
comprehensive review, the Board concludes that the evidence 
reasonably supports a finding that there is pronounced 
disability, and thus a rating of 60 percent under Code 5293 
is warranted.  The Board finds that, resolving the benefit of 
the doubt in the veteran's favor, the criteria for a 60 
percent disability rating under Diagnostic Code 5293 have 
been approximated for the veteran's low back syndrome with 
degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5293. 
 
Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.

The newly assigned rating is the maximum allowable under that 
code.  The maximum rating for limitation of motion of the 
lumbar spine is 40 percent (for severe limited motion). 38 
C.F.R. § 4.71a, Code 5292.  The veteran is already receiving 
a 60 percent rating, and no higher rating based on limitation 
of motion is permitted, even when the effects of pain on use 
and during flare-ups is considered. 38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnston v. Brown, 10 Vet. App. 80 (1997).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization.  In addition, it is 
noted that since his job now involves sitting as opposed to 
walking, he reported that he was better able to tolerate his 
duties.  While the veteran does experience pain while 
working, the record does not show that his disability 
interferes with his employment to an extent greater than that 
which is contemplated by the assigned rating, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

Entitlement to an increased evaluation to 60 percent low back 
syndrome with degenerative disk disease is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



REMAND

The record shows that the veteran has a high school 
education. He is employed as a full time mail carrier, and 
has been since 1994.  The record shows that in 1993, the 
veteran was unable to work at an electroplating company due 
to his back.  He became employed by the post office in 1994 
and has remained employed there.  It is noted that he has had 
complaints concerning walking and carrying a bag in his job; 
however on recent VA examination, he indicated that in his 
current position, he sits and feeds mailboxes from a car on a 
rural route.  It was noted that he tolerated this much 
better.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

In the instant case, the veteran is service-connected for a 
low back disability.  The Board has assigned a 60 percent 
evaluation to this disability as discussed in the decision 
above.  

38 C.F.R. § 4.16(b) provides that, before a total disability 
rating based on individual unemployability may be granted, it 
must be shown that the veteran is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from service-connected disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  In evaluating 
a veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities. 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2000).  The question to be 
addressed is whether the veteran was capable of performing 
the physical and mental acts required by employment and not 
whether he was, in fact, employed. See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332. The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's [claim(s)].  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

There is the need for further review of the TDIU issue under 
the Veterans Claims Assistance Act of 2000.  In view of the 
above decision increasing the veteran's evaluation for his 
low back disability, this issue must be considered by the RO 
prior to a Board determination.  

Accordingly, this case is REMANDED for the following actions:


1.  The RO should obtain and associate 
with the claims file any pertinent VA and 
private medical records which are not 
already in the claims file.  The RO 
should also review the claim and 
undertake any additional action regarding 
assistance/notice which may be required 
under the Veterans Claims Assistance Act 
of 2000.

2.  The RO should undertake such 
additional development, including medical 
examination(s) if deemed necessary, to 
comply with the Veterans Claims 
Assistance Act of 2000.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completion of the above, the RO 
should review the record and determine 
whether the veteran's claim can be 
granted.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.





The purpose of this remand is to assist the veteran in the 
development of his claim. The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).



Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 

outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

